Exhibit 10.36

[LOGO]

CVS CAREMARK CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT

GRANT DATE:                                 

1. GRANT OF AWARD. Pursuant to the provisions of the              Incentive
Compensation Plan (the “Plan”) of CVS Caremark Corporation (the “Company”), on
the date set forth above (the “Grant Date”), the Company has granted and hereby
evidences the grant to the person named below (the “Optionee”), subject to the
terms and conditions set forth or incorporated in this Nonqualified Stock Option
Agreement (“Agreement”), the right, and option, to purchase from the Company the
aggregate number of shares of Common Stock ($.01 par value) of the Company
(“Shares”) set forth below, at the purchase price indicated below (the
“Option”), such Option to be exercised as hereinafter provided. The Plan is
hereby made a part hereof and Optionee agrees to be bound by all the provisions
of the Plan. Capitalized terms not otherwise defined herein shall have the
meaning assigned to such term(s) in the Plan. Unless otherwise provided in the
Plan or in any employment agreement between the Company and Optionee, the
provisions in this Agreement shall govern Optionee’s rights with respect to the
vesting and exercise of the Option. The Option is a nonqualified option as
defined in the Plan.

 

Optionee:  

 

Employee ID:  

 

Shares:  

 

Option Price:  

 

2. TERM OF OPTION. The term of this Option shall be for a period of seven
(7) years from the Grant Date, subject to the earlier termination of the Option,
as set forth in the Plan and in this Agreement.

3. EXERCISE OF OPTION.

(a) The Option, subject to the provisions of the Plan, shall be exercised by
submitting a request to exercise to the Company’s stock option administrator, in
accordance with the Company’s current exercise policies and procedures,
specifying the number of Shares to be purchased, which number may not be less
than one hundred (100) Shares (unless the number of Shares purchased is the
total balance which is then exercisable). Unless the Company, in its discretion,
establishes “cashless exercise” procedures and permits Optionee entitled to
exercise the Option to utilize such “cashless exercise” procedures, Optionee so
exercising all or part of this Option shall, at the time of exercise, tender to
the Company cash or cash equivalent for the aggregate option price of the Shares
Optionee has elected to purchase or certificates for Shares of Common Stock of
the Company owned by Optionee for at least six (6) months with a fair market
value at least equal to the aggregate option price of the Shares Optionee has
elected to purchase, or a combination of the foregoing.

(b) Prior to its expiration or termination, and except as otherwise provided
herein, the Option may be exercised by Optionee, so long as Optionee has
maintained continuous employment with the Company or a subsidiary of the Company
immediately following the Grant Date, within the following time limitations:

[VESTING SCHEDULE]

4. TAXES. If, upon the exercise of an Option, there shall be payable by the
Company any amount for tax withholding, the Company shall have the right to
require Optionee to pay the amount of such taxes immediately, upon notification
from the Company, before a certificate for the Shares purchased is delivered to
Optionee pursuant to such Option. Furthermore, the Company may elect to deduct
such taxes from any other amounts then payable to Optionee in cash or in Shares
or from any other amounts payable any time thereafter to Optionee.

5. TRANSFERABILITY. The Option may be transferred to and may thereafter be
exercised by one or more members of Optionee’s immediate family, by a trust
established by Optionee for the benefit of one or

 

1



--------------------------------------------------------------------------------

more members of Optionee’s immediate family, or by a partnership or company of
which the only owners are members of Optionee’s immediate family (the
“Transferee(s)”); provided, that no portion of the Option may be transferred
until such time as it becomes exercisable pursuant to Section 3b. hereof, and
further provided that no more than fifty percent (50%) of the exercisable Option
may be transferred by Optionee. An “immediate family member” shall mean
Optionee’s spouse, parents, children, grandchildren and the spouses of such
parents, children and grandchildren. Transferee will be subject to all terms and
conditions applicable to Option prior to its transfer. Transferee may not again
transfer said Option.

(a) In order to transfer this Option, Optionee must notify the Company in the
form of a “Notice of Transfer of Nonqualified Stock Option” (which form may be
obtained from the Company’s Legal Department) of such transfer and include the
name, address and social security number of Transferee, as well as the
relationship of Transferee to Optionee.

6. FORFEITURE OF OPTION UPON TERMINATION OF EMPLOYMENT. Unless otherwise
provided for in the Plan or in this Agreement, the Option, to the extent not yet
exercised, shall be forfeited immediately upon Optionee’s termination of
employment with the Company or any of its subsidiaries.

7. TERMINATION OF OPTIONEE’S EMPLOYMENT WITHOUT CAUSE AND WITH SEVERANCE PAY. In
the event that Optionee’s employment is terminated without cause by the Company
or one of its subsidiaries and Optionee receives severance pay following
Optionee’s employment, vesting of the Option shall continue through the end of
the severance period and any vested Options shall be exercisable at any time
during the severance period and on or before the ninetieth (90th) day following
the last day of the severance period, as long as no government regulations or
rules are violated by such continued vesting or exercise period; provided,
however, that no option will be exercisable beyond its original option term. The
Management Planning and Development Committee of the Board of Directors (the
“Committee”) shall have the authority, in its sole discretion, to make any
interpretations, determinations, and/or take any administrative actions with
respect to whether any post-termination payments to an Optionee shall be deemed
severance pay, the duration of any severance period, and/or whether a
termination was without cause.

8. RETIREMENT OF OPTIONEE. A “Qualified Retiree” (defined below) may exercise a
vested Option, to the extent that Optionee shall be entitled to do so as of
Optionee’s retirement date, at any time within two (2) years after Optionee’s
Retirement Date, but not beyond the original term of the Option. A “Qualified
Retiree” shall be an Optionee who (a) voluntarily terminates his or her
employment with, or is terminated without cause by the Company or one of its
subsidiaries and (b) has attained the age of fifty-five (55) and have at least
ten (10) years of continuous service, or attained the age of sixty (60) with at
least five (5) years of continuous service on his or her last date of employment
(the “Retirement Date”). Options unvested at the Retirement Date are forfeited.
The Committee shall have the authority in its sole discretion to make any
interpretations, determinations, and/or take any administrative actions with
respect to whether Optionee shall be deemed a Qualified Retiree.

9. DISABILITY OF OPTIONEE. In the event Optionee ceases to be employed by the
Company, or any subsidiary of the Company, by reason of total and permanent
disability (as defined in the Company’s Long-Term Disability Plan, or, if not
defined in such Plan, as defined by the Social Security Administration), the
Options shall vest on a pro rata basis as follows: the total number of Options
vested as of the Termination Date, including Options previously vested, shall be
equal to the number of Options granted on the Grant Date multiplied by the
following fraction: (A) the numerator shall be the whole number of months
elapsed since the Grant Date and (B) the denominator shall be [THE TOTAL NUMBER
OF MONTHS IN THE VESTING SCHEDULE]. For purposes of this calculation, the number
of months in the numerator in sub-section (A) above shall include any partial
month in which Participant has worked. For example, if the time elapsed between
the Grant Date and the Termination Date is eight months and five days, the
numerator in sub-section (A) above shall be nine.

(a) The vested Option may be exercised at any time within one (1) year of
Optionee’s Termination Date but not beyond the original term of the Option.

10. DEATH OF OPTIONEE. In the event of Optionee’s death while Optionee is
employed by the Company or a subsidiary of the Company, all unvested Options
shall immediately vest and the Option shall

 

2



--------------------------------------------------------------------------------

remain exercisable for a period of one (1) year of Optionee’s death, or prior to
the Option expiration date, whichever occurs first, by Optionee’s executor,
administrator, personal representative or any person or persons who acquired the
Option directly from Optionee by bequest or inheritance. At the end of said
one-year time period, all rights with respect to any Option that is unexercised
shall terminate and the unexercised Option shall be cancelled.

11. ACCEPTANCE OF AWARD. The Option may not be exercised unless and until the
Company has received acceptance by Optionee of the terms and conditions set
forth herein. Acceptance may be submitted either electronically, if available,
or in writing.

12. NOTICE. Any notice required to be given hereunder to the Company shall be
addressed to the Company, attention Senior Vice President - Human Resources, One
CVS Drive, Woonsocket, RI 02895, and any notice required to be given hereunder
to Optionee shall be addressed to Optionee at his or her address as shown on the
records of the Company, subject to the right of either party hereafter to
designate in writing to the other some other address.

13. RECOUPMENT OF OPTION AWARDS DUE TO FINANCIAL FRAUD OR MISCONDUCT.

Any portion of the Option that has not vested or been exercised shall be
forfeited and cancelled, and Optionee shall immediately repay to the Company the
value of any pre-tax economic benefit that Optionee derived from the Option, if
the Board determines that financial fraud or misconduct has occurred in a manner
which subjects Optionee to recoupment under the Company’s recoupment policy, as
in effect from time to time. The portion of the Option to be cancelled and the
amount to be repaid by Optionee shall be the portion and amount necessary to
disgorge the value enjoyed or realized by Optionee from the Option and the
underlying Shares, as determined by the Board, or a portion of such value as may
be determined by the Board in its sole discretion. In making its determinations
under this paragraph, the Board may, by way of example only, (i) with respect to
any portion of the Option which has been exercised and as to which beneficial
ownership of the Shares obtained on exercise has not been transferred by
Optionee as of the date the repayment obligation arises, require Optionee to
repay to the Company an amount equal to the Fair Market Value of such Shares as
of the date of such repayment, less the exercise price paid by Optionee to
acquire such Shares; and (ii) with respect to any portion of the Option which
has been exercised and as to which beneficial ownership of the Shares obtained
on exercise has been transferred by Optionee as of the date the repayment
obligation arises, require Optionee to repay to the Company an amount equal to
the Fair Market Value of such Shares as of the date such Shares were transferred
by Optionee, less the exercise price paid by Optionee to acquire such Shares. In
each case the amount to be repaid by Optionee shall also include any dividends
(including any economic benefit thereof) or distributions received by Optionee
with respect to any Option Shares and, in calculating the value to be repaid,
adjustments may be made for stock splits or other capital changes or corporate
transactions, as determined by the Board. If Optionee fails to repay the
required value immediately upon request by the Board, the Company may seek
reimbursement of such value from Optionee by reducing salary or any other
payments that may be due to Optionee, to the extent legally permissible, and/or
through initiating a legal action to recover the such amount, which recovery
shall include any reasonable attorneys fees incurred by the Company in bringing
such action.

14. GOVERNING LAW. This Nonqualified Stock Option Agreement and the Option
evidenced hereby shall be governed by the laws of the State of Rhode Island,
without giving effect to principles of conflict of laws.

 

BY:  

 

  [NAME]   [TITLE]   CVS Caremark Corporation Accepted By:  

 

  [OPTIONEE NAME]  

 

  Date

 

3